Citation Nr: 1509088	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected residuals of pulmonary tuberculosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In a December 2011 VA Form 9, the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge.  However, in correspondence dated in May 2013 and August 2014, the request for a hearing was withdrawn.

A TDIU claim is part of an increased disability rating claim when such claim is raised by the record, as is the case here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

FINDINGS OF FACT

1.  Over the course of the entire period on appeal, the residuals of pulmonary tuberculosis were not manifested by forced expiratory volume in one second (FEV-1) of less than 56 percent of predicted value; the ratio of FEV-1 over forced vital capacity (FEV-1/FVC) of less than 56 percent; reduced Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was most likely due to chronic tobacco use; there were no findings of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy.

2.  The Veteran's service-connected disability does not preclude him from securing or following substantially gainful employment consistent with his education and industrial background. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals of pulmonary tuberculosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6731 (2014).

2.  The criteria for entitlement to a TDIU are not met.  38  U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2009, December 2009, August 2010, September 2010, May 2011, June 2013, February 2014, and July 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, generic notice is required.  The type of evidence needed to substantiate a claim is, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, Social Security Administration, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated, and the Board finds those reports of examination to be adequate for rating purposes, as they consider the Veteran's reported symptoms and contain detailed findings that are responsive to the pertinent rating criteria.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

A December 1979 rating decision granted service connection for pulmonary tuberculosis and assigned a 100 percent disability rating from October 27, 1979.  By rating action dated in August 1980, the RO determined that he Veteran had no active residuals of pulmonary tuberculosis and assigned a noncompensable disability rating, effective as of November 1, 1980.  The noncompensable disability rating was continued by rating action dated in December 2005.  Thereafter, in September 2009, the Veteran requested an increased disability rating.

The Board notes that, even in increased disability rating claims, when VA receives 
a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2014) requires any subsequent 
decision to relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the December 2005 rating decision, there is no evidence received within one year which relates to the service-connected pulmonary tuberculosis.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the February 2010 rating action is the proper rating decision on appeal.

The Veteran's residuals of pulmonary tuberculosis are currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6731-6600 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen).  Diagnostic Code 6731 states that residuals are to be rated, depending on specific findings, as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis (Diagnostic Code 6600).  38 C.F.R. § 4.97 (2014).

Under the General Rating Formula for Interstitial Lung Disease, a 100 percent 
disability rating is assigned if the disability requires outpatient oxygen therapy or is manifested by Forced Vital Capacity (FVC) less than 50 percent of predicted, DLCO less than 40 percent of predicted, cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 60 percent disability rating is assigned if the disability is manifested by FVC 50 to 64 percent of predicted, by DLCO 40 to 55 percent of predicted, or by maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent disability rating is assigned if the disability is manifested by FVC 65 to 74 percent of predicted or by DLCO 56 to 65 percent of predicted.  38 C.F.R. § 4.97.
Under the General Rating Formula for Restrictive Lung Disease, a 100 percent disability rating is assigned for findings that show Forced Expiratory Volume at one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent or; DLCO 56- to 65-percent predicted.  38 C.F.R. § 4.97.

Under Diagnostic Code 6600 which provides the rating criteria for chronic bronchitis, a 100 percent disability rating is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  A 60 percent disability rating is in order in cases of FEV-1 of 40-to 55-percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO of 40-to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent disability rating is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO of 56- to 65-percent of predicted value.  Post-bronchodilator results are to be used unless pre-bronchodilator pulmonary function tests are greater.  38 C.F.R. § 4.97(d)(5).

The Veteran asserts that his service-connected respiratory disability is more disabling that reflected by the currently assigned 30 percent disability rating.

A VA examination report dated in November 2009 shows that the Veteran provided a history of pulmonary tuberculosis in 1979 while on active duty and a recurrence in 1999.  He reported occasional shortness of breath on exertion and rare night sweats, but denied having any fevers, chills, hemoptysis, or weight changes.  Physical examination revealed lungs were clear to auscultation, bilaterally.  Pulmonary function testing dated in January 2010 revealed pre-bronchodilator FVC to be 74.7 percent predicted; FEV-1 to be 65.9 percent predicted; and the ratio of FEV-1 to FEV1/FVC to be 70 percent predicted.  Post-bronchodilator FVC was 78.5 percent predicted; FEV-1 was 72 percent predicted; and the ratio of FEV-1 to FEV1/FVC was 72 percent predicted.  DLCO was 57.7 percent predicted.  There was moderate obstructive ventilatory defect without significant change post-bronchodilator and normal diffusion capacity.  The diagnosis was history of pulmonary tuberculosis, 1979 and 1999.

A private pulmonary function test from CMA Diagnostics dated in February 2010 revealed pre-bronchodilator FEV-1 to be 86 percent predicted; the ratio of FEV-1 to FEV1/FVC to be 91 percent predicted; and FVC to be 93 percent predicted.  There were no post-bronchodilator findings.  The diagnosis was breathing trouble.

A VA examination report dated in June 2011 shows that a significant history of tobacco abuse was indicated.  The Veteran was said to have smoked at least 31 years, about a pack a day.  Pulmonary function testing  revealed pre-bronchodilator FVC to be 86.4 percent predicted; FEV-1 to be 73.8 percent predicted; and the ratio of FEV-1 to FEV1/FVC to be 68 percent predicted.  Post-bronchodilator FVC was 86.6 percent predicted; FEV-1 was 78.6 percent predicted; and the ratio of FEV-1 to FEV1/FVC was 72 percent predicted.  DLCO was 49.3 percent predicted.  There was moderate obstructive ventilatory defect without significant bronchodilator response.  There was also decreased diffusion capacity.  The diagnosis was inactive pulmonary tuberculosis.  He has not had a recurrence since 1999.  The only reported pulmonary symptoms were said to be occasional shortness of breath with exertion.  The examiner opined that this was more likely than not unrelated to his tuberculosis, but instead to years of prolonged tobacco use.

A VA examination report dated in July 2014 shows that the Veteran reported a history of pulmonary tuberculosis, but with no current problems breathing and with no cough.  Pulmonary function testing dated in April 2014 revealed pre-bronchodilator FVC to be 84.9 percent predicted; FEV-1 to be 74.4 percent predicted; and the ratio of FEV-1 to FEV1/FVC to be 69 percent predicted.  Post-bronchodilator FVC was 83.7 percent predicted; FEV-1 was 68.5 percent predicted; and the ratio of FEV-1 to FEV1/FVC was 64 percent predicted.  DLCO was 53 percent predicted.  There was mild obstructive ventilatory defect without a significant change post bronchodilator.  There mild decrease in diffusion capacity.  
The pulmonary tuberculosis was said to be inactive with no residual findings.  The diagnosis was inactive tuberculosis.

After a review of all the evidence of record, the Board finds that the Veteran's respiratory disorder is not shown to have been manifested by FEV-1 of 40-to 55-percent of predicted value; FEV-1/FVC of 40 to 55 percent; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); FVC less than 64 percent of predicted; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  

The Board notes that the June 2011 and July 2014 VA pulmonary function tests did reveal respective DLCO findings of 49.3 and 53 percent predicted, which would typically meet the criteria for a 60 percent disability rating.  However, the VA examiner in June 2011 concluded that any changes in the pending pulmonary function tests from the ones performed in 2010 would be more likely than not due to chronic changes of his lungs secondary to substantial tobacco use.

The Board acknowledges that it is precluded from differentiating between the symptomology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, the medical evidence of record differentiates between the Veteran's service-connected residuals of pulmonary tuberculosis and his non-service-connected history of chronic tobacco use.  As explained, the June 2011 VA examiner concluded that the Veteran's pulmonary symptoms attributable to the service-connected pulmonary tuberculosis did not result in the currently demonstrated respiratory problems.  The VA examiner in July 2014 similarly found that the service-connected pulmonary tuberculosis was inactive with no residual findings.  There are no competent medical opinions of record to the contrary, and the Veteran does not possess the requisite medical expertise to attribute particular respiratory symptoms to his service-connected pulmonary disability.  Therefore, because the Veteran's respiratory symptoms have specifically been attributed to non-service-connected disability (prolonged tobacco use), as explained by the June 2011 VA medical opinion and supported by the July 2014 VA examiner's findings, the Board may not use the stated symptoms in determining the current severity of the Veteran's service-connected respiratory disability as to do so would violate the rule against pyramiding.  See Mittleider, supra; 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided).  As such, a disability rating greater than the assigned 30 percent is not warranted.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

The Board finds that the evidence of record does not reflect a change in the severity of a respiratory disorder due to the service-connected pulmonary tuberculosis, and the evidence of record does not reflect a discernible increase in the service-connected disability during the one year period before the claim was filed.  See Hart, 21 Vet. App. 505. 

For these reasons, the Board finds that the Veteran's respiratory disability has not been manifested by symptomatology more nearly approximating the criteria for a disability rating greater than 30 percent rating over for the entire appeal period. Because the preponderance of the evidence is against a higher disability rating for the service-connected residuals of pulmonary tuberculosis, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extra-schedular Consideration

The Board finds that the Veteran's residuals of pulmonary tuberculosis do not 
warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's pulmonary tuberculosis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  The VA examiners have concluded that the Veteran's service-connected disability is inactive and any respiratory symptoms are related to non-service-connected disability.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

The Veteran contends that he is unable to work due to his  service-connected 
disability.  The current claim for TDIU arises from the Veteran's appeal for an increased disability rating for service-connected residuals of pulmonary tuberculosis.  Notwithstanding an unappealed August 2014 rating decision that denied entitlement to a TDIU, a TDIU is an element of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and  sufficient additional disability to bring the combined  rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include  education and occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the  Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman  v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an  inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny  benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker  or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered  "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on  account of the same.  
See 38 C.F.R. § 4.18.

Service connection is in effect for residuals of pulmonary tuberculosis, rated as 30 percent disabling.  His combined disability rating for compensation is 30 percent.   Therefore, he does not satisfy the percentage criteria for a TDIU under 38 C.F.R. 
§ 4.16(a), as he does not have one service-connected disability rated at 60 percent or more or, two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2014).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service 
(Director) for extra-schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the Veteran's service-connected disabilities alone are of  sufficient severity to produce unemployability."  Hatlestad  v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the record does not establish that the Veteran has an inability to maintain gainful employment due solely to service-connected disability.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

In this regard, the June 2011 VA examination report shows that the Veteran was said to have worked as a butcher from 1995 to 2001.  He quit working when he was diagnosed with prostate cancer, for which service connection has not been established.  He was noted to have been in and out of hospitals for the preceding 10 years with rectal bleeding secondary to his prostate cancer.  A 31 year history of a pack a day tobacco use was also indicated.  Medical problems included erectile dysfunction, prostate cancer, cocaine abuse, rectal bleeding, hypertension, and hepatitis C.  The examiner opined that the Veteran's service-connected inactive asymptomatic pulmonary tuberculosis would not prevent him from obtaining or maintaining any type of substantially gainful employment either or a sedentary or physical nature.  Similarly, the July 2014 VA examination report concluded that the Veteran's tuberculosis condition did not impact his ability to work.

The Board has considered the Veteran's assertions regarding the effect of his  service-connected pulmonary tuberculosis on his ability to obtain and maintain gainful employment.  However, the medical evidence of record has not established that he cannot work as a result of his service-connected residuals of pulmonary tuberculosis.  Moreover, as described above, the medical evidence of record reflects that the Veteran's respiratory symptoms are likely the result of a history of chronic tobacco use and not residuals of pulmonary tuberculosis.  The Veteran is competent to report the symptoms he experiences, however, the Board finds that the objective medical evidence and the opinions of the medical professionals to be more probative regarding the effect of the Veteran's disability on his ability to obtain and maintain employment.

The Board, therefore, finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disability.  Non-service-connected disabilities may not be considered in the determination of  
whether the Veteran warrants TDIU. 38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   Accordingly, the benefit-of-the-doubt rule is inapplicable and referring the claim to the Director for extra-schedular  consideration is not warranted.  As such, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra;  38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341 (2014).


ORDER

A disability rating greater than 30 percent for service-connected residuals of pulmonary tuberculosis is denied.

A TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


